DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims 1, 4-7, 11, 12, 16, 17, 20, 24, 26, 28, 30-36 are pending and examined on the merits.  Due to the amendment of 8 February 2021 overcoming the prior art, a search against the entire scope of claim 1 has been conducted.  The prior art applied does not apply anymore because the limitations do meet the claim limitations.  The double patenting rejection is overcome because the subject matter is non-overlapping.  
Information Disclosure Statement
The information disclosure statements filed 8 February 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for causing regression of obesity, does not reasonably provide enablement for the scope of diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a disease related to abnormal activation of SREBP with a substituted pyrazole compound of formula (I). Thus, the claims taken together with the specification imply a compound of formula (I) can treat a disease related to abnormal activation of SREBP.  The “treatment” concept includes prevention (page 15, paragraphs [0057]-[0059]).
The state of the prior art and (4) the predictability or unpredictability of the art:
SHIMANO (FEBS Journal, 2009, 616-621) describes that SREBP activation is related to obesity (page 617, column 1, paragraph 1 to column 2, paragraph 1).  More research is needed to understand the role of SREBP activation as it relates to diseases (page 619, column 2, paragraph 1).  
GONG (Cancer Epidemiology Biomarkers and Prevention, 2006, 15(10), 1977-1983) The risk of getting prostate cancer cannot be reduced, not prevented (page 1982, first column, paragraph 3 to column 2, paragraph 1).
LI (Oncotarget, 2015, 6(38), 41018-41032, cited in IDS) describes that fatostatin, an SREBP inhibitor, can alleviate prostate cancer (abstract).   
DU (Molecular and Cellular Pathobiology, 2012, 72(22), 5843-55, cited in 8 February 2021 IDS) shows that the role of stearoyl coA desaturase 1 (SCD1) is uncertain in the treatment of cancers (page 5854, column 1, paragraph 2 to column 2, paragraph 1).  
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a disease related to abnormal activation of SREBP, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how SREBP functions in the body or to 
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for causing the regression of obesity (example 6, page 179, paragraph [00365] to page 181, paragraph [00375]).  
The specification does not provide guidance for the treatment of the scope of diseases claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a disease related to abnormal activation of SREBP and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Response to Arguments
Applicants argue that a patent need not teach and preferably omits what is well known in the art.  The state of the art regarding SREBP inhibition shows that more research is required to understand hit relates treatment of diseases in the body.  Applicants have provided references discussing SCD inhibition and these references have been considered.  Shimano is speculative to the future promise of SREBP in all of the disorders discussed. The relationship of SCD1 to disorders requires more analysis as well.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of parentheses around the phrase “associated with metabolic syndrome” renders the claim unclear because the limitation is treated as a preferable limitation.  In whole the phrase 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EL-KHAWASS (Journal of the Chinese Chemical Society, 1990, 37, 605-609).  El-Khawass describes compounds VId, VIe, and VIf (page 608, table 3).  In these compounds the following definitions apply: R1 is a phenyl ring that is unsubstituted or substituted with a methyl or bromo group; R2 is phenyl substituted with a NH-C(O)-Me group (a substituted alkyl group); and R3 and R4 are each H.

    PNG
    media_image1.png
    145
    170
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    292
    media_image2.png
    Greyscale



Claim(s) 1, 5, 12, 26, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRANO (WO 2003087061, published 23 October 2003).  Hirano describes example 112 (page 147).  In 1 is a phenyl ring substituted with a 4-methyl-phenyl-sulfonamide-carbamate-ethyl group (a substituted alkyl group); R2 is pyridine substituted with an NMe2 group; and R3 and R4 are each Me.  Pharmaceutical compositions are described (page 155, claim 12). 

    PNG
    media_image3.png
    111
    464
    media_image3.png
    Greyscale

Conclusion
Claims 1, 5, 11, 12, 26, 28, and 32-36 are not allowed.
Claims 4, 6, 7, 16, 17,20, 24, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hirano does not describe a compound in which instant variable R1 is pyridinonyl.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699